                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

WILLIAM JOSEPH PHILLIPS,                   §
          Plaintiff,                       §
                                           §
vs.                                        §
                                           §           Civil Action No. 6:19-02670-MGL
                                           §
OFFICER BECKLEY, OFFICER THOMAS, §
OFFICER EUBANKS, JOHN AND JANE             §
DOES, BRIAN STERLING, director of          §
SCDC, WARDEN BUSH, individually and in §
his official capacity, ASSOCIATE WARDEN §
WASHINGTON, individually and in his        §
Official capacity, and CAPTAIN YOUNG,      §
individually and in his official capacity, §
                Defendants.                §
                                           §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S AMENDED COMPLAINT

       Plaintiff William Joseph Phillips (Phillips), proceeding pro se, filed this action under 42

U.S.C. § 1983 alleging violations of his constitutional rights. This matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

recommending Phillips’s amended complaint be dismissed with prejudice and without leave for

further amendment. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the
Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 5, 2019. To date, Phillips has not filed

any objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Phillip’s amended complaint is DISMISSED WITH PREJUDICE and

without leave for further amendment.



       IT IS SO ORDERED.

       Signed this 30th day of March 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
